Title: To George Washington from Henry Lee, 28 April 1787
From: Lee, Henry
To: Washington, George



Dear Sir
Leesylvania April 28th 1787

I have Sent you by my Servant One bushel of Italian forward black eyed Peas they were first brought into this Country by Mr Madza on James river they are the best Sort of Pea of the kind. I am Sorry to hear you have an Attack of the Rheumatizm I have

been Severely afflicted with it, this Winter & Spring tho’ I am now able to ride out—otherwise I should have paid my respects to you at Mount Vernon before this—with my best respects to Mrs Washington I am Most respectfully Yr Excellencys Most Obt hble servt

H.Lee

